UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Mark One) RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 £TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER000-29595 TARA GOLD RESOURCES CORP. (Exact Name of Registrant as Specified in its Charter) Nevada 90-0316566 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2162 Acorn Court Wheaton, IL (Address of principal executive office) (Zip code) Issuer's telephone number: (630) 462-2079 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes £No R Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§233.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£No R As of November 17, 2011 the Company had 102,795,119 outstanding shares of common stock. 1 EXPLANATORY NOTE The Company determined, during the preparation of its subsidiary Tara Minerals Corp’s. (“Tara Minerals”), Form 10-K for the year ended December 31, 2011, that it failed to recognize exploration expenses of $1,432,000 pertaining to the purchase of technical data for Centenario, La Palma and La Verde mining concessions in the Tara Minerals financial statements. Per the purchase agreements, Tara Minerals guaranteed the stock price of $2.00 per share of common stock. At the time of issuance, Tara Minerals common stock was fair market valued at $0.85 per share. This resulted in the understatement of exploration expenses of $1,432,000 for the nine months ended September 31, 2011. In March 2011, Tara Minerals purchased technical data pertaining to Centenario from the former owner in consideration for 416,100 shares of the Tara Minerals’ common stock and $100,000 cash. The parties agreed that the value of the stock for the technical data was $2.00 per share for Tara Minerals’ common stock which Tara Minerals guaranteed the stock price of $2.00.As such, the shares have been recognized at the full contract amount of $932,000. At April 2011, Tara Minerals issued 416,100 shares of common stock valued at $354,000 and will settle the remaining shares at the time that the former owner exercises its right to sell, shown in the balance sheet as technical data purchased with common stock. In March 2011, Tara Minerals purchased technical data pertaining to the La Palma from the former owner for 460,000 shares of Tara Minerals’ common stock. The parties agreed that the value of the stock for the technical data was $2.00 per share for Tara Minerals’ common stock which Tara Minerals guaranteed the stock price of $2.00.As such, the shares have been recognized at the full contract amount of $920,000. At April 2011, Tara Minerals issued 460,000 shares of common stock valued at $391,000 and will settle the remaining shares at the time that the former owner exercises its right to sell, shown in the balance sheet as technical data purchased with common stock. In April 2011, Tara Minerals purchased technical data pertaining to the La Verde from the former owner for 370,000 shares of Tara Minerals’ common stock. The parties agreed that the value of the stock for the technical data was $2.00 per share for Tara Minerals’ common stock and Tara Minerals guaranteed the stock price of $2.00.As such, the shares have been recognized at the full contract amount of $740,000. At April 2011, Tara Minerals issued 370,000 shares of common stock valued at $315,000 and will settle the remaining shares at the time that the former owner exercises its right to sell, shown in the balance sheet as technical data purchased with common stock. As of September 31, 2011, the Company owned 55% of the outstanding shares of Tara Minerals.The error above resulted in an understatement of accumulated deficit during the exploration state of $951,000 and non-controlling interest of $951,000. The effect on the Company’s previously issued September 30, 2011 financial statements are summarized as follows: CONSOLIDATED BALANCE SHEET (In thousands of U.S. Dollars) September 30, 2011 Adjustment December 31, 2010 (As Filed) (Restated) Accumulated deficit during exploration stage $ (20,232 ) $ (951 ) $ (21,183 ) Total Tara Gold stockholders’ deficit $ (10,070 ) $ (951 ) $ (11,021 ) Non-controlling interest $ (19,278 ) $ (951 ) $ (20,229 ) 2 CONSOLIDATED STATEMENT OF OPERATIONS AND COMPREHENSIVE LOSS (In thousands of U.S. Dollars) Nine Months Ended September 30, 2011 Adjustments Nine Months Ended September 30, 2011 (As Filed) (Restated) Exploration expenses $ 1,499 $ 1,432 $ 2,931 Net operating loss $ 5,790 ) $ (1,432 ) $ (7,222 ) Loss before income taxes $ (4,835 ) $ (1,432 ) $ (6,267 ) Loss from continuing operations $ (4,946 ) $ (1,432 ) $ (6,378 ) Net loss $ (4,946 ) $ (1,432 ) $ (6,378 ) Net loss attributable to non-controlling interest $ 1,774 $ 481 $ 2,255 Net loss attributable to Tara Gold shareholders $ (3,172 ) $ (951 ) $ (4,123 ) Total comprehensive loss $ (3,386 ) $ (951 ) $ (4,337 ) Net loss per share, basic and diluted $ (0.03 ) $ (0.01 ) $ (0.04 ) From Inception October 14, 1999 to September 30, 2011 Adjustments From Inception October 14, 1999 to September 30, 2011 (As Filed) (Restated) Exploration expenses $ 7,850 $ 1,432 $ 9,282 Net operating loss $ (46,446 ) $ (1,432 ) $ (47,878 ) Loss before income taxes $ (30,355 ) $ (1,432 ) $ (31,787 ) Loss from continuing operations $ (28,149 ) $ (1,432 ) $ (29,581 ) Net loss $ (29,170 ) $ (1,432 ) $ (30,602 ) Net loss attributable to non-controlling interest $ 8,938 $ 481 $ 9,419 Net loss attributable to Tara Gold shareholders $ (20,232 ) $ (951 ) $ (21,183 ) Total comprehensive loss $ (20,960 ) $ (951 ) $ (21,911 ) CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands of U.S. Dollars) Nine Months Ended September 30, 2011 Adjustments Nine Months Ended September 30, 2010 (As Filed) (Restated) Net loss attributable to Tara Gold shareholders $ (3,172 ) $ (951 ) $ (4,123 ) Non-controlling interest in net loss of consolidated subsidiaries $ (1,774 ) $ (481 ) $ (2,255 ) Exploration expenses paid with stock of subsidiaries $ 1,059 $ 1,432 $ 2,491 From Inception October 14, 1999 to September 30, 2011 Adjustments From Inception October 14, 1999 to September 30, 2011 (As Filed) (Restated) Net loss attributable to Tara Gold shareholders $ (20,232 ) $ (951 ) $ (21,183 ) Non-controlling interest in net loss of consolidated subsidiaries $ (8,938 ) $ (481 ) $ (9,419 ) Exploration expenses paid with stock of subsidiaries $ 2,283 $ 1,432 $ 3,715 3 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1.Condensed Consolidated Financial Statements 5 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 28 Item 4.Controls and Procedures 32 PART II - OTHER INFORMATION Item 1.Legal Proceedings 33 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3.Defaults Upon Senior Securities 33 Item 4.[REMOVED AND RESERVED] 33 Item 5.Other Information 33 Item 6.Exhibits 34 SIGNATURES 35 4 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TARA GOLD RESOURCES CORP. AND SUBSIDIARIES (An Exploration Stage Company) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTMEBER 30, 2011 AND THE PERIOD FROM INCEPTION (OCTOBER 14, 1999) THROUGH SEPTEMBER 30, 2011 5 Table of Contents TARA GOLD RESOURCES CORP. AND SUBSIDIARIES (An Exploration Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands of U.S. Dollars) September 30, December 31, (Unaudited) Assets (Restated) Current assets Cash $ $ Other receivables, net of $2,602 and $2,010 of allowance as of September 30, 2011 and December 31, 2010, respectively Marketable securities 81 Other current assets 1 Total current assets Property, plant, equipment, mine development and land, net of accumulated depreciation of $572 and $361 as of September 30, 2011 and December 31, 2010, respectively Mining deposits 53 Deferred tax Goodwill 12 12 Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ $ Notes payable, current portion Notes payable related party, current portion Deferred revenue - Due to related parties, net of due from of $79 and $36 as of September 30, 2011 and December 31, 2010, respectively Total current liabilities Long-term accrued liabilities - Notes payable, non-current portion 81 Total liabilities Iron Ore Properties financial instrument, net of $180 beneficial conversion feature - Stockholders’ equity Common stock; $0.001 par value 150,000,000 shares authorized – 102,795,119 issued and outstanding at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit during exploration stage ) ) Other comprehensive loss ) ) Total Tara Gold stockholders’ deficit ) ) Non-controlling interest Total equity Total liabilities and equity $ $ See Accompanying Notes to these Condensed Consolidated Financial Statements. 6 Table of Contents TARA GOLD RESOURCES CORP. AND SUBSIDIARIES (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) (In thousands of U.S. Dollars, except per share amounts) For the Three Months Ended September 30, For the Nine Months Ended September 30, From inception October 14, 1999 to September 30, Revenues (Restated) (Restated) Revenue from website development and software $
